 


109 HR 3126 IH: To provide for the liquidation or reliquidation of certain entries.
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS 1st Session 
H. R. 3126 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Kirk introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide for the liquidation or reliquidation of certain entries. 
 
 
1.Liquidation or reliquidation of certain entries of roller chain 
(a)Liquidation or reliquidation of entriesNotwithstanding sections 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, the Bureau of Customs and Border Protection shall, not later than 90 days after the date of enactment of this Act, liquidate or reliquidate the entries listed in subsection (b) without assessment of antidumping duties or interest and shall refund any antidumping duties or interest which were previously paid. 
(b)Affected entriesThe entries referred to in subsections (a) and (b) are the following: 
 
 
Entry numberDate of entryPort 
 
85844297508/21/85Chicago 
86855814701/28/86Chicago 
86856549903/14/86Chicago 
85844092207/31/85Chicago 
86856549903/14/86Chicago 
86855814701/28/86Chicago 
85844297508/21/85Chicago 
85844092207/31/85Chicago 
84764835306/18/84Chicago 
85826832401/04/85Chicago 
85826430211/08/84Chicago 
85826510711/19/84Chicago 
84765015007/18/84Chicago 
84741287705/09/84Chicago 
83707838603/21/83Chicago 
83707769102/07/83Chicago 
83707770102/07/83Chicago 
82673583401/13/82Chicago 
82673630901/18/82Chicago 
82102008102/12/82Chicago 
82102005202/17/82Chicago 
82102676804/13/82Chicago 
82711956906/18/82Chicago 
83707511410/06/82Chicago 
82672708810/14/81Chicago 
83712477705/19/83Chicago 
84740524011/28/83Chicago 
83712760608/18/83Chicago 
83712513206/08/83Chicago 
84740610012/22/83Chicago 
84740403411/02/83Chicago 
83712809009/07/83Chicago 
83712676208/05/83Chicago 
83712556906/22/83Chicago 
83707899104/12/83Chicago 
83712922210/03/83Chicago 
84740641412/29/83Chicago 
84740801401/31/84Chicago 
86856920407/03/86Chicago 
86873081308/14/86Chicago  
 
